 



PERSONAL AND CONFIDENTIAL
December 6, 2001
Ivan D. Trifunovich, Ph.D., MBA
Dear Ivan:
I am very excited to be able to offer you the position of Senior Vice President
and General Manager for the Genomics Business Unit at Third Wave Technologies,
Inc., reporting to the Chief Executive Officer of the Company. We feel that,
given your experience, you are in a strong position to assist Third Wave in
developing into a major enterprise. We are most eager to have you join our
dynamic team.
The particulars of the offer are as follows:
Base Pay. Your semi-monthly starting base salary will be $10,208.34; the
equivalent to $245,000 per year. You will receive performance reviews, and will
be eligible for increases in your base salary, at least annually.
Bonus. You will also be eligible for an annual performance bonus targeted at
thirty five percent (35%) of your base salary ($85,750). The actual amount will
be based on company and personal performance, and is subject to the
recommendation of the Chief Executive Officer and the approval of the
Compensation Committee of the Board of Directors.
Stock Options. As a key member of the Third Wave team, you will be entitled to
participate in the Company’s Incentive Stock Option Plan which is administered
by the Company’s Board of Directors. You will initially receive an option to
purchase two hundred ten thousand (210,000) shares of Third Wave Technologies,
Inc. common stock (Nasdaq Symbol — TWTI) at the fair market value as determined
by the Company’s Board of Directors. The specific terms of your option will be
described in the appropriate Stock Option Agreement and in the Plan document.
These options will vest in equal 25% installments over 4 years beginning on the
first anniversary of your employment. Based on your performance and ability to
increase the value of the Company, the Compensation Committee of the Board of
Directors may authorize the issuance of additional stock options. Third Wave’s
philosophy is to provide the incentive to its key team members to create the
highest mutual value. As an Officer in the Company, you are eligible for
accelerated vesting upon change of control as follows: a) fifty percent of your
unvested options would vest upon change of control and b) the remaining unvested
options would vest as the earlier of 6 months thereafter or upon termination
after change of control.

 



--------------------------------------------------------------------------------



 



December 6, 2001
Ivan D. Trifunovich, Ph.D., MBA
Page 2
Fringe Benefits. Third Wave offers a comprehensive package of benefits. These
benefits are briefly summarized on the enclosed sheet, “Employee Benefits at a
Glance”. These are benefits that are currently offered by Third Wave and are
subject to periodic revision. An explanation of our benefits will be provided to
you during your new employee orientation. If you have any questions in the
meantime, please contact Ann Trainor, our Director of Human Resources.
Employment, Confidential Information, Invention Assignment, and Arbitration
Agreement. As consideration for your employment at Third Wave, you will be
required to sign the Company’s Employment, Confidential Information, Invention
Assignment and Arbitration Agreement. A copy of this agreement is enclosed for
your signature. Please contact me if you have any questions.
Severance. Third Wave will pay you one (1) year of base salary as severance in
the event (a) your position is eliminated; (b) you are terminated by Third Wave;
or (c) (i) Third Wave adversely changes the terms of your employment from those
described in this letter, (ii) Third Wave does not cure such adverse change(s)
within 30 days after notice to Third Wave and (iii) thereafter you choose to
terminate your employment.
Location. You will be based in New Jersey and will not be obligated to relocate
your principal residence without your consent.
Lastly, as with all other Third Wave employees, your employment is “at will”
which means both you and the Company have the right of termination for any
reason.
If these employment terms are acceptable please acknowledge your acceptance of
this offer by signing and dating below as soon as possible and return one signed
copy to Ann Trainor labeled CONFIDENTIAL. This offer will expire on Friday,
December 7, 2001 at 5:00 PM central time. We look forward to having you start at
Third Wave on or before Monday, January 14, 2002.
Warmest Personal Regards,
/s/ Lance Fors
Lance Fors, Ph.D.
Chairman, President and
Chief Executive Officer
If the above terms meet with your approval please acknowledge your acceptance of
this employment offer by signing and dating below.

       
 
   
 
  /s/ Ivan D. Trifunovich
 
   
 
  Ivan D. Trifunovich

 
  12/14/01
 
   
 
  Start Date

 